Citation Nr: 1718683	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1994.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were subsequently remanded in July 2014.

In October 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that retired during the pendency of the appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (VLJs who conduct hearings must participate in making the final determination of the claim on appeal.).  The Veteran was notified in March 2017 that the VLJ was no longer employed by the Board and that he had a right to a new hearing.  The Veteran responded that he did not wish to appear at another hearing and requested that the case be considered on the evidence of record.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 5270 for limited motion of the right ankle. 

2.  The preponderance of the evidence weighs against a finding that a right ankle disability resulted in ankylosis of the ankle in plantar flexion at more than 30 degrees, in dorsiflexion at more than 0 degrees, or with abduction, adduction, inversion, or eversion deformity, or has any additional manifestations not contemplated by the rating for limited motion.

3.  The preponderance of the evidence weighs against a finding that an acquired psychiatric disorder was incurred in active service; any current acquired psychiatric disorder is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by April 2008 and July 2010 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded a VA examination September 2014 and an additional medical opinion was provided in March 2015 in response to his claim for an acquired psychiatric disorder.  The examination report and medical opinion include a review of the Veteran's relevant medical history and lay testimony with a completed examination and other appropriate testing and the VA examiner provided adequate rationale for the opinions stated that relied on and cited to the records reviewed.  Additionally, the Veteran was afforded VA examinations in March 2008, September 2009, August 2010, and September 2014 in response to his right ankle claim.  The examination reports include a completed physical examination and other appropriate testing that addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as additional medical records were requested and adequate VA examination and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Increased rating for a right ankle disability

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA may consider assigning staged ratings if different ratings are warranted for different time periods based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran filed a claim in January 2008 for an increased evaluation of his right ankle disability.  A July 2008 rating decision continued the Veteran's 10 percent rating.  The Veteran disagreed and a November 2009 rating decision increased his evaluation to 20 percent, effective January 25, 2008.

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, for limited motion and ankylosis of the ankle.  

A 10 percent evaluation may be awarded for moderate limited motion and a 20 percent evaluation is warranted for marked limited motion.  A 20 percent rating is the highest available rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 20 percent evaluation is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 20 percent under Diagnostic Codes 5270 or 5271 are not met.  The preponderance of the evidence does not support a finding that the Veteran has had ankylosis of the ankle in plantar flexion at more than 30 degrees, in dorsiflexion at more than 0 degrees, or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Initially, the Board finds the September 2014 examination adequate for rating purposes.  The September 2014 examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The Board notes that the Veteran did not report flare-ups at the examination.  Further, the Veteran has not contended that his right ankle disability caused any overall functional impairment congruent to ankylosis.   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as ankylosis of the ankle in plantar flexion at more than 30 degrees, in dorsiflexion at more than 0 degrees, or with abduction, adduction, inversion, or eversion deformity, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.  Even when considering the right ankle pain's impact on gait and daily activities, the criteria for the higher rating based on ankylosis are not met and he has been compensated for marked painful motion in the 20 percent evaluation.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is precluded to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary.  Moreover, a higher disability rating is not warranted for right ankle disability based on limitation of motion or ankylosis even when considering the functional effects of pain to include after repetitive use.  The disability has not been manifested by more than painful motion and edema that resulted in functional limitations of pain that affected mobility and interfered with activities of daily living.  Although the Veteran also reported symptoms of weakness and instability, the March 2008, September 2009, August 2010 and September 2014 VA examinations found the right ankle to be stable, with normal muscle strength, sensory function, and deep tendon reflexes.  The Board finds the September 2014 examiner's report consistent with other evidence of record, to include VA treatment records indicating the Veteran had right ankle pain with limited motion during the period on appeal.  Further, even though the September 2009 examiner found the right ankle was held in 20 degrees plantar flexion, such a finding would not be productive of an evaluation in excess of 20 percent  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent for a right ankle disability is not warranted for any portion of the rating period.

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none.  Here, the preponderance of the evidence supports a finding that the Veteran's symptomatology is contemplated and accounted for in his rating for marked limited motion of the right ankle.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Moreover, the preponderance of the evidence demonstrates that Veteran's other reported symptoms of right foot pain, hammer toe, and stress fracture of the right foot, and plantar fascial fibromatosis are contemplated by the Veteran's separate rating for a service-connected right foot disability; there is no evidence of an additional right ankle disability such as subastragalar or tarsal joint ankylosis, malunion of os calcis or astragalus, or astragalectomy that may constitute a distinct manifestation of a right ankle disorder supportive of a separate rating.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (explaining that the rating schedule implicitly directs that a veteran may not be compensated twice for the same symptomatology, as such a result would overcompensate the veteran for the actual impairment of his earning capacity).

The Veteran's representative also asserted that the Veteran's right ankle disability warrants a higher rating on an extraschedular basis due to severe right ankle pain that severely affects activities of daily living.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds the Veteran's right ankle disability does not present an exceptional or unusual disability picture such that the application of the regular schedular standards would be inapplicable.  38 C.F.R. § 3.321(b).  Specifically, his right ankle disability is manifested primarily by painful limited motion, which is reasonably contemplated by Diagnostic Code 5270, which considers limited motion of the ankle and associated functional loss due to pain.  38 C.F.R. § 4.114.  There are no manifestations of the Veteran's right ankle disability that are not accounted for under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  As the Board concludes that all of the right ankle symptoms are contemplated by the rating schedule, the criteria for the first element of Thun are not met, and further consideration of an extraschedular rating is not required.  See Thun, 22 Vet. App. at 118-19; 38 C.F.R. § 3.321(b)(1).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Service connection for an acquired psychiatric disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54-56.

The Veteran contends that he incurred an acquired psychiatric disorder in active service.  As discussed below, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had an acquired psychiatric disorder during the period on appeal that is related to active service.  

Initially, the Board finds the preponderance of the evidence against a finding that an acquired psychiatric disability was incurred during the Veteran's active service.  Service treatment records do not reflect complaints or treatment for a psychiatric disorder.  A March 1968 entrance examination and November 1976, October 1984, and October 1988 periodic physical examinations were negative for psychiatric abnormalities.  In the Veteran's July 1993 report of medical history, he noted no symptoms of depression or excess worry, loss of memory, or nervous trouble.

In addition, the Board concludes that any acquired psychiatric disability present during the period of the claim is not related to active service as the September 2014 VA opinion is highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  The examiner is a medical doctor that possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the opinion reflects a review of the Veteran's claims file and pertinent medical history to provide a persuasive rationale that even though the Veteran reported symptoms of depression throughout his life, there was no evidence that he had a psychiatric diagnosis that was incurred in service or worsened due to service because he denied any mental health treatment until 2013, his in-service and post-service work history did not demonstrate evidence of mental health issues that began or worsened in service, and he currently did not meet the criteria for a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM V).  The examiner further explained in a May 2015 addendum opinion that a diagnosis noted in the September 2014 examination report of adjustment disorder with mixed reaction was a prior diagnosis unrelated to service; the examiner again concluded that the Veteran did not meet the criteria for any current psychiatric diagnosis.  

The Board finds the medical opinion is consistent with other evidence of record.  Although a February 2012 VA medical record indicates a diagnosis of depression, a March 2012 VA mental health assessment determined adjustment disorder was the most appropriate psychiatric diagnosis due to symptoms described as difficulty transitioning into retirement and a June 2012 VA mental health assessment also found the Veteran had an adjustment disorder with depressed mood due to stress related to unemployment and financial situation.

Moreover, there is no competent evidence of a nexus between any current psychiatric disorder and the Veteran's military service.  Although the Veteran may sincerely believe that an acquired psychiatric disorder manifested by symptoms of depression is related to his military service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

A rating in excess of 20 percent for a right ankle disability is denied.

Service connection for an acquired psychiatric disability is denied.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for obstructive sleep apnea may be decided.  Specifically, an additional medical opinion is required to address all relevant evidence of record.

In accordance with the July 2014 remand, the Veteran was afforded a September 2014 VA examination and indicated to the examiner that he did not report symptoms of sleep apnea such as hypersomnolence, daytime tiredness, or falling asleep on the job during active service except for reports from his wife that he snored loudly.  The examiner noted the Veteran's obstructive sleep apnea was first diagnosed in 2008 and opined that it was not related to service, to include in-service treatment for sinus bradycardia.  The examiner noted that the claims file was unavailable and explained that there was no diagnosis of sleep apnea in service.  With regard to sinus bradycardia, the examiner found no direct association between sinus bradycardia, or slow heartbeat, and obstructive sleep apnea and stated that although some cardiac conditions were risk factors for central sleep apnea, they did not impact obstructive sleep apnea.  The examiner explained that obstructive sleep apnea was a reduction of oxygen saturation during sleep because of a dysfunction in the oro-pharyngeal mechanism involving respiration while asleep and concluded that medical facts did not support a contention that sinus bradycardia caused or aggravated obstructive sleep apnea.   

In a March 2015 addendum medical opinion, the examiner noted that the claims file and service records were reviewed but that his findings, diagnosis, and opinion were unchanged.

The Board notes that the July 2014 opinion did not account for internet articles submitted by the Veteran indicating a relationship between heart conditions noted in his service records and sleep apnea.  Further, the examiner did not consider the Veteran's contentions that noted frequent nighttime urination in service was a symptom of sleep apnea and the associated internet articles noting frequent urination was a common sign or symptom of sleep apnea.  Finally, although the examiner noted the Veteran's wife told him he snored loudly in active service, the examiner did not address the wife's full lay statements recalling that the Veteran stopped breathing in his sleep since 1977 and that she would stay awake to make sure he was alive.  Therefore, an additional medical opinion is warranted to address all relevant evidence of record.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since July 2014.

2.	After completing any records development, the claims file should then be sent to an examiner to determine whether obstructive sleep apnea is related to the Veteran's service.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea began in service, was caused by service, or is otherwise related to service, to include an in-service diagnosis of sinus bradycardia.

A rationale must be provided for any opinion expressed.  The examiner should specifically address a July 1993 report of medical history indicating frequent trouble sleeping in 1987 due to frequent urination that last occurred in 1993 (see October 2013 medical treatment record - government facility), the lay statement by the Veteran's wife regarding observation of sleep disturbance and cessation of breathing symptoms as early as 1977 (see July 2014 correspondence) and the referenced internet articles on the relationship between heart conditions and sleep apnea and nocturnal polyuria and sleep apnea (see October 2013 Web/HTML documents).

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


